Citation Nr: 1627129	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  12-26 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for anaplastic sarcoma, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to November 1969.  He died in March 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Thereafter, the RO in Reno, Nevada certified the appeal to the Board.

In May 2013, the appellant testified before the undersigned Veterans Law Judge.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains the Board hearing transcript, but otherwise contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange and/or other herbicides.

2. The Veteran died in March 2010; his amended death certificate listed the cause of his death as carcinoma of the lung, secondary to metastatic carcinoma of the thyroid gland. 

3. At the time of death, the Veteran was not service-connected for any disabilities. 

4. The preponderance of the competent and probative evidence of record shows that the Veteran's fatal carcinoma of the lung and metastatic carcinoma of the thyroid gland were not present during service or for many years afterward, and were not etiologically related to his military service, including his presumed exposure to Agent Orange and/or other herbicides.

5. The Veteran's lung cancer was a secondary metastatic cancer extending from the primary thyroid carcinoma.

6. At the time of his death in March 2010, the Veteran had a pending claim of entitlement to service connection for anaplastic sarcoma secondary to his exposure to Agent Orange.  

7. In April 2010, within one year after the Veteran's death, the appellant filed a claim for accrued benefits.

8. The Veteran's medullary thyroid cancer (previously referred to as anaplastic sarcoma) is not a soft tissue sarcoma, did not manifest in service or for many years thereafter, and is not otherwise related to military service, to include herbicide exposure therein.


CONCLUSIONS OF LAW

1. A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2015).

2. The criteria for entitlement to service connection for medullary thyroid cancer (previously referred to as anaplastic sarcoma) for accrued benefits purposes have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107(b), 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.816, 3.1000 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the appellant in June 2010.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).

As such, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the appellant in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, VA opinions were obtained in November 2015, each of which included a review of the claims folder and opinions were provided which were supported in the record.  These VA opinion reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the appellant relative to her claims has been obtained and neither she nor her representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).


Additionally, the appellant testified at a Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge stated the issues on appeal, and information was also solicited from the appellant regarding her theory of entitlement as well as any treatment received by the Veteran.  Furthermore, the Board remanded the claims on appeal to attempt to obtain relevant medical evidence and medical opinions.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In December 2014, the Board remanded this matter for further development, to include obtaining records from Social Security Administration (SSA) for the Veteran, outstanding records, including pathology reports, from Morgan County Hospital, and a VA opinion regarding the nature and etiology of the Veteran's thyroid cancer (claimed as anaplastic sarcoma) and the cause of his death.  SSA records were associated with the claims file in June 2015.  Private treatment records were associated with the claims file in September 2015.  Finally, etiological opinions were obtained in November 2015.  Review of the record thus shows that there was compliance with the remand directives of December 2014.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board concludes that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service personnel records confirm the Veteran served in Vietnam; thus, it is presumed that he was exposed to Agent Orange and/or other herbicides during active military service.  

Private treatment records show that the Veteran was diagnosed with metastatic thyroid medullary cancer in October 2004, which was discovered while he undergoing work up for a hip fracture in 2004.  At that time, a large superior mediastinal calcified mass was noted on an x-ray, and, thereafter, he underwent a total thyroidectomy with right modified radical neck dissection.  He was also treated with chemotherapy.  The cancer was further identified as anaplastic thyroid cancer, and treatment records showed that the cancer progressed and metastasized to other parts of the Veteran's body, including his lungs.  

An amended death certificate shows that the Veteran died in March 2010 due to carcinoma of the lung, secondary to metastatic carcinoma of the thyroid gland. 

In a November 2015 VA medical opinion, the examiner opined based upon a review of the claims file, the Veteran did not have a separate and distinct lung cancer but rather had metastasis from the thyroid cancer to his lungs.  The examiner also opined that the thyroid cancer was less likely as not related to herbicide exposure during service, noting that thyroid cancer is a relatively rare cancer with a female dominance, and that exposure to ionizing radiation is the only well-established risk factor in humans.  The examiner further indicated that when considering other factors, there are few documented reports referring to the etiology of thyroid cancer, and noted that a study was performed to evaluate the role of different etiological factors for thyroid cancer, and that for those exposed to herbicides, there was no significantly increased risk for thyroid cancer.  The examiner indicated that this type of cancer was relatively uncommon but was the most common malignancy of the endocrine system was more common in women (2.1% of cancers in women) than in men (0.7% of cancers in men).  There examiner further noted that there are four main types of thyroid cancer: papillary, follicular, anaplastic and medullary, and that radiation was one of the main risk factors clearly associated with thyroid cancer and noted these risks are particularly evident in those exposed during childhood.  The examiner listed other non-occupational risk factors for thyroid cancer, including a history of benign thyroid diseases, a family history of thyroid cancer and dietary factors, especially iodine deficiency.  In support of the opinion and rationale provided, the VA examiner listed the two medical excerpts referenced, including one regarding occupational exposures and thyroid cancer and one discussing occupational cancers.  

Finally, the VA examiner opined that based on review of the medical records, the Veteran did not have a soft tissue sarcoma.  The examiner noted that the Veteran had a diagnosis of thyroid cancer, and based on the oncologist's note the diagnosis was medullary thyroid cancer.  The examiner explained that there were four main types of thyroid cancer:  papillary, follicular, anaplastic and medullary, and that this was not a soft tissue sarcoma.  The examiner further noted that soft-tissue sarcomas arise in fibrous tissue, fat, muscle, blood and lymph vessels and cartilage, and each have potentially distinct etiologies.  

III. Cause of Death

The death of a Veteran is considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a) (2015).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  Service-connected disabilities or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there was resulting debilitating effects and general impairment of health to the extent that would render the person less capable of resisting the effects of either disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).  

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

With regard to disabilities attributed to herbicide exposure, for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases do not include cancer of the thyroid or anaplastic sarcoma, but do include cancer of the lung.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  

Service connection may not be presumed to have been incurred in service as a result of herbicide exposure if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure.  Evidence sufficient to support the conclusion that a cancer listed in section 38 C.F.R. § 3.309(e) resulted from metastasis of a cancer not associated with herbicide exposure will constitute "affirmative evidence" to rebut the presumption of service connection for purposes of 38 U.S.C.A. § 1113(a) and 38 C.F.R. § 3.307(d).  VAOPGCPREC 18-97 (1997) (metastasis represents the progress of the non-service connected cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause such as herbicide exposure); Darby v. Brown, 10 Vet. App. 243 (1997).

Notwithstanding the foregoing discussion regarding presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

The appellant herein seeks service connection for the cause of the Veteran's death, based on a theory that the Veteran's carcinoma of the thyroid gland developed as a result of his exposure to Agent Orange during his period of service in Vietnam.  

Service records confirm the Veteran served in Vietnam; thus, it is presumed that he was in fact exposed to an herbicide agent during active military service.  38 C.F.R. § 3.307(a)(6)(iii). 

The record reflects that in 2004, the Veteran was diagnosed with thyroid medullary cancer, later identified as anaplastic thyroid cancer, which metastasized to other parts of his body, including his lungs.  He died in March 2010 due to carcinoma of the lung, secondary to metastatic carcinoma of the thyroid gland.  

As noted above, the VA examiner opined that the Veteran did not have a separate and distinct lung cancer, but rather had metastasized from the thyroid cancer, that the Veteran's thyroid cancer was not related to his herbicide exposure while in service, and that the Veteran had a diagnosis of medullary thyroid cancer which was not a soft tissue sarcoma.  The Board finds the VA examiner's opinion to be highly probative, as it was based upon a review of the record and the examiner provided supporting explanations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Additionally, the Board notes that the appellant has not submitted any medical evidence to the contrary.  Thus, the competent evidence of record preponderates against finding entitlement to service connection of lung cancer or thyroid cancer on either a direct or presumptive basis.

The Board has given careful consideration to the statements of the appellant regarding the cause of her husband's death.  The appellant is competent to offer evidence as to facts within her knowledge, such as observable symptoms related to any of the Veteran's medical conditions prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board recognizes that the appellant has sincerely contended that the Veteran's cause of death was related to the Veteran's service-connected conditions, however, although the appellant may attest to the Veteran's symptoms, as a layperson without medical training or experience, she is not competent to provide an etiological opinion on complex medical issues, such as whether the Veteran's fatal cancer was related to service or to his exposure to herbicides therein.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  This is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service as the opinion requires more than lay observation.

The Board thus finds that the Veteran's cause of death, identified as carcinoma of the lung, secondary to metastatic carcinoma of the thyroid gland, was not incurred in service, and is not etiologically related to herbicide exposure in service.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

IV. Accrued Benefits

A veteran's claim terminates with his death, but a qualified survivor may carry on, to a limited extent, the deceased veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Although an accrued benefits claim is separate from the veteran's service connection claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim, and thus an accrued benefits claimant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

An application for accrued benefits must be filed within one year after the date of a veteran's death.  Id.  For a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998). 

In December 2009, the Veteran filed an informal claim of service connection for anaplastic carcinoma.  He died in March 2010, while the claim was still pending, and the appellant filed a claim for accrued benefits in April 2010.  Thus, she is able to carry on, to a limited extent, the veteran's pending claim of service connection for anaplastic carcinoma.  38 U.S.C.A. § 5121; Landicho, supra.  As noted above, her accrued benefits claim is derivative of the Veteran's claim, and she must take such claim as it stood on the date of his death. 

The appellant essentially contends that service connection for anaplastic carcinoma should be granted because the Veteran was exposed to herbicides during service and that his anaplastic carcinoma developed as a result of this exposure.  As noted above, the Veteran's herbicide exposure has been conceded.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran was initially diagnosed with thyroid medullary cancer in 2004.  At some point thereafter, the Veteran's thyroid cancer was identified as anaplastic carcinoma, and in December 2009, the Veteran filed an informal claim for service connection for anaplastic carcinoma due to exposure to herbicides.  The evidence does not show, and there has been no contention by the Veteran or the appellant, that the disorder manifested in service or within one year thereafter.  Rather, they have argued that this cancer is related to herbicide exposure in service.  

Under 38 C.F.R. § 3.816, even though this is an accrued benefits claim, VA obtained an opinion from a reviewing VA DBQ examiner in November 2015.  As noted above, the VA examiner was asked to confirm the diagnosis of anaplastic thyroid carcinoma and clarify whether the Veteran had a soft-tissue sarcoma.  In response, the examiner indicated that based on review of the medical records and the oncologist's note it appeared that the diagnosis was medullary thyroid cancer, and explained that this was not a soft tissue sarcoma.  The Board notes that the appellant has not submitted competent evidence to the contrary.

Because the Veteran has been shown to have had medullary thyroid cancer, and not a soft tissue sarcoma, service connection cannot be granted on a presumptive basis.  Moreover, there was no other competent evidence of record prior to his death showing that his medullary thyroid cancer was otherwise related to his military service or to herbicide exposure.  As noted above, pursuant to 38 C.F.R. § 3.816, VA obtained an opinion from a reviewing VA DBQ examiner who, after reviewing the record, opined that it was less likely as not that the Veteran's thyroid cancer was related to his herbicide exposure in service, and provided detailed rationale to support this opinion.  

Based on the foregoing, the Board concludes that the Veteran's medullary thyroid cancer did not manifest in service or for many years thereafter and is not causally or etiologically related to his military service, including herbicide exposure therein.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, because the preponderance of the evidence is against the appellant's claim for service connection for medullary thyroid cancer for accrued benefits purposes, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is denied.

Service connection for medullary thyroid carcinoma, for accrued benefits purposes, is denied.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


